It is difficult to consider an appeal from a conviction for vehicular homicide without compassion for the victim. The transcript of proceedings in this cause reflects testimony elicited by the prosecution relative to and the nature of the fatal injuries which were not at issue and not necessary in prosecuting the charge.
I believe that the majority in its consideration of the meaning of "a substantial lapse from due care" has allowed this testimony to raise appellant's active or passive negligence to criminal negligence.
Accordingly, I must dissent from the affirmation of appellant's conviction for vehicular homicide. *Page 422